DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 6/7/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1,3-5, 7-9, 15-16, 20 and 26, and the addition of claim 28 have been made of record.
Claim 2 is cancelled.
Claims 1, 3-28 are pending and under examination.
Response to Arguments
Claim Rejections - 35 USC § 112, second paragraph-withdrawn

The rejection of claims 1, 8-9, 18-21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendments to claim 1 by deleting the term “wherein the first linker……………” and by incorporating the limitation of claim 2 within claim 1.
Claim Rejections - 35 USC § 112-written description-withdrawn
The rejection of claims 1, 7-21, 23-24, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments to claim 1 which now incorporates the limitation of claim 2 (not included in the rejection).
Claim Rejections - 35 USC § 112, scope of enablement-withdrawn
The rejection of claims 22 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for preventing any disease (diabetes or obesity) in a subject in need thereof comprising administering a composition of claim 1 is withdrawn in view of applicant’s amendments to claim 22 which deletes the term “or preventing”.
Double Patenting-maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 15-17, 22, 23 and 26 remain rejected and claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-16 of U.S. Patent No. 10,875,902 for the reasons of record and as discussed below.
Applicants’ argue that in view of amendments to claims 1, 3-10, 15-17, 22, 23 and 26 the rejection should be withdrawn.
Applicants’ arguments have been fully considered but they are not persuasive because the instant claims overlap in scope, for example claim 16 of US Patent No. 10,875,902 recites “ A conjugate comprising a GLP-1 fusion polypeptide coupled to a cyclic PYY peptide, wherein the GLP-1 fusion peptide comprises amino acid sequences of SEQ ID NO:136 and cyclic PYY peptide comprises an amino acid sequence selected from SEQ ID NO: 24, 25, 27, 28, 29, 30, 33 or 34, or pharmaceutically acceptable salt thereof” which is 100% similar in scope to the instant claim 15. The only difference is that the instant claim recites that GLP-1 is selected from amino acid sequence of SEQ ID NO: 113-224 and 267-274, but this includes the amino acid sequence of SEQ ID NO:136. A species anticipates the genus in scope. Claim 1 of  US Patent No. 10,875,902 includes GLP-1 of SEQ ID NO: 113. Claim 6 of US Patent No. 10,875,902 includes PYY peptide selected from SEQ ID NO: 24, 25, 27, 28, 29, 30, 33 or 34 which is similar to PPY peptide of the instant claim 6.  Similarly, other claims overlap in the scope, e.g., Claim 11 of US Pat. 10,875,902 recites that conjugate of claim 1 comprises a sequence selected from SEQ ID NO: 225-262, but the instant claim 17 recites a conjugated of claim 1 selected from amino acid sequence of SEQ ID Nos: 225-262. Therefore, the rejection is maintained.
Conclusion

Claims 1, 3-10, 15-17, 22, 23, 26 and 28 are rejected.
Claims 11-14, 18-21, 24, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646